DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
The amendments filed on June 15, 2021 under After Final Consideration Pilot Program 2.0 have been entered.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Frank, Louis (Reg. 60034) on June 29, 2021 (see attached interview summary).
The application has been amended as follows:
Claim 1, (Currently Amended) A lens module, comprising:
	a first lens comprising a fluid to absorb incident light; 
	a second lens forming an interface with a portion of the first lens, the second lens comprising a fluid to permit passage of the incident light therethrough; 
	a gradation part in which optical transmittance is continuously changed depending on a distance from an optical axis; 

	a second light transmission plate disposed behind the second lens, the second light transmission plate being formed of a transparent material, and
	a support part disposed behind the first lens and the second lens in order to support the first lens and the second lens, the support part comprising a hollow portion,
	wherein the second lens defines a first optical path in a center portion thereof to permit passage of the incident light therethrough, and the first optical path is changed in cross-sectional area as the interface varies, 
	wherein a second optical path is formed at a portion of the first lens that is located adjacent to the first optical path, 
	wherein a top surface of the first lens is in direct physical contact with the first light transmission plate, 
	wherein a top surface of the second lens is in direct physical contact with the first light transmission plate, 
	wherein a bottom surface of the second lens, opposite from the top surface of the second lens, is in direct physical contact with the second light transmission plate, and
	wherein an area of direct contact between the bottom surface of the second lens and the second light transmission plate is smaller than a combined area of direct contact between the top surface of the first lens and the first light transmission plate and between the top surface of the second lens and the first light transmission plate.

Claim 5, (Canceled) 
Claim 6, (Currently Amended) The lens module according to claim 1, wherein the support part is disposed between the first light transmission plate and the second light transmission plate and comprises one surface coupled to the first light transmission plate and an opposite surface coupled to the second light transmission plate, and wherein a side surface of the second lens is in contact with the support part.

Claim 11, (Currently Amended) A lens module, comprising: 
	a first light transmission plate; 
	a second light transmission plate disposed so as to be spaced apart from the first light transmission plate; 
	a gradation part in which optical transmittance is continuously changed depending on a distance from an optical axis; 
	at least two fluids disposed between the first light transmission plate and the second light transmission plate; 
	an electrode controlling the fluids between the first light transmission plate and the second light transmission plate, and
	a support part disposed between the first light transmission plate and the second light transmission plate,
	wherein a first fluid of the at least two fluids has a property of absorbing light,
	wherein a second fluid of the at least two fluids forms a first optical path in a center portion thereof to permit passage of the incident light therethrough, 
	wherein a second optical path is formed at a portion of the first fluid that is located adjacent to the first optical path, 

	wherein a top surface of the second fluid is in direct physical contact with the first light transmission plate, 
	wherein a bottom surface of the second fluid is in direct physical contact with the second light transmission plate, 
	wherein a side surface of the second fluid is in contact with the support part, and
	wherein an area of direct contact between the bottom surface of the second lens and the second light transmission plate is smaller than a combined area of direct contact between the top surface of the first lens and the first light transmission plate and between the top surface of the second lens and the first light transmission plate.

Claim 19, (Canceled).

Claim 20, (Currently Amended) The lens module according to claim 11, comprising a coating layer disposed at a surface of the support part and at least a portion of a surface of the second light transmission plate, the coating; layer being formed of a transparent material.

Claim 21, (Currently Amended) The lens module according to claim 11, comprising: an electrical insulation part disposed between the support part and the first light transmission plate, wherein the electrical insulation part comprises one surface 

Claim 22, (Currently Amended) The lens module according to claim 1, comprising a plating layer formed on a surface of the support part.

Claim 23, (Currently Amended) The lens module according to claim 11, comprising a plating layer formed on a surface of the support part.


ALLOWANCE
The rejection of claims 1-2, 5-11, 13-14, 16-17, 19-23 has been withdrawn. 

Claims 1-2, 5-11, 13-14, 16-17, 19-25 are now allowed.

The following is an examiner’s statement of reasons for allowance: 
The closest prior art by Azenberg et al. (20040174610 A1) teaches 

A lens module, comprising: a first lens comprising a fluid to absorb incident light; a second lens having an interface with the first lens, the second lens comprising a fluid to permit passage of the incident light therethrough; a gradation part in which optical transmittance is continuously changed depending on a distance from an optical axis; a first light transmission 
	wherein the second lens defines a first optical path in a center portion thereof to permit passage of the incident light therethrough, and the first optical path is changed in cross-sectional area as the interface varies, 
	wherein a second optical path is formed at a portion of the first lens that is located adjacent to the first optical path, 
	wherein a top surface of the first lens is in direct physical contact with the first light transmission plate, 
	wherein a bottom surface of the second lens, opposite from the top surface of the second lens, is in direct physical contact with the second light transmission plate, and
	wherein an area of direct contact between the bottom surface of the second lens and the second light transmission plate is smaller than a combined area of direct contact between the top surface of the first lens and the first light transmission plate and between the top surface of the second lens and the first light transmission plate
The prior arts of the records taken either singularity or in combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be improper.  The prior arts of the record fails to teach a combination of all the claimed features as presented in independent claim 1 with the allowable feature being; “a support part disposed behind the first lens and the second lens in order to support the first lens and the second lens, the support part comprising a hollow portion, wherein a top surface of the second lens is 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIPIN M. PATEL whose telephone number is (571)270-1742.  The examiner can normally be reached on Monday-Friday, 9:00AM-5:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pham Thomas can be reached on 571-2723689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/VIPIN PATEL/Examiner, Art Unit 2872                                                                                                                                                                                                        July 1, 2021

/Joseph P Martinez/Primary Examiner, Art Unit 2872